Citation Nr: 9911720	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  92-07 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD) prior to March 27, 
1991.

2.  Entitlement to an increased evaluation for PTSD, 
currently evaluated 50 percent disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.  

This case initially came before the Board of Veterans' 
Appeals on appeal from a March 1990 rating action of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
PTSD and assigned a 10 percent evaluation thereto.  The 
veteran appealed the assignment of the 10 percent evaluation 
to the Board.  In rating decisions dated in July 1991 and 
April 1992, the RO granted temporary total evaluations from 
March 1991 to April 1991 and from September 1991 to December 
1991, respectively.  

In March 1993, the Board remanded the case to the RO for 
additional development of the issue.  The RO, in a September 
1994 rating decision, granted an increased evaluation of 30 
percent, effective May 1991, and assigned temporary total 
evaluations from March 1992 to June 1992, and from October 
1993 to January 1994, following additional development and 
consideration of the issue, as requested by the Board in its 
March 1993 remand.  By rating decision of April 1995, the RO 
granted an increased evaluation of 50 percent, effective May 
1991, and assigned a temporary total evaluation from 
September 1994 to November 1994.  The 50 percent evaluation 
as of May 1991 has been confirmed and continued in subsequent 
rating decisions and supplemental statements of the case.  A 
10 percent evaluation continues to be in effect prior to 
March 1991. 

The veteran testified at a hearing held before this Board 
member at the Atlanta, Georgia RO on August 18, 1998.  The 
case has been returned to the Board for further 
consideration.

The issue concerning entitlement to a total disability 
evaluation due to individual unemployability comes before the 
Board from an April 1998 rating decision from the RO, which 
in part, denied entitlement for total disability evaluation 
due to service connected disability.

The Board is also cognizant of the fact that "additional" 
evidence has been received in this case.  In this regard, it 
is noted that the veteran was informed of the certification 
and transfer of this case to the Board by letter from the RO, 
dated June 26, 1998.  On December 7, 1998, records of VA 
medical treatment from October through December of 1988 were 
forwarded to the Board pursuant to 38 C.F.R. 
§ 19.37(b) (1998).  However, a preliminary review of evidence 
of record reveals that the benefit to which this evidence 
relates, may be allowed on appeal without referral to the 
agency of original jurisdiction, without prejudice and, 
therefore, will be considered on a de novo basis below.  
38 C.F.R. § 20.1304 (1998).  As such no further action need 
be taken with this submission.  


FINDINGS OF FACT

1.  Prior to February 15, 1991, the veteran's service-
connected PTSD was manifested by symptoms of nightmares, 
flashbacks, intrusive thoughts and anger problems, as noted 
in September 1990, found  to be moderately improved with the 
use of Trazadone, with the veteran noted to be gainfully 
employed and able to sleep six to eight hours a night.

2.  The veteran's service-connected PTSD is currently 
manifested by chronic and serious symptoms to include, 
suicidal ideations, occasional homicidal ideations, 
depression, insomnia, flashbacks, which on most recent 
examination were found to be of such severity and 
persistence, that there is severe impairment in the ability 
to obtain employment, with a GAF of 50.  There is also a 
demonstrated inability to obtain or maintain employment since 
February 15, 1991.


CONCLUSIONS OF LAW


1.  For the period prior to February 15, 1991, the criteria 
for an evaluation of 30 percent for the veteran's PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.16(c), 4.129, 4.130, Diagnostic Code 9411 
(1995-1996), Diagnostic Code 9411 (1996-1998).

2.  The criteria for an evaluation of 100 percent for the 
veteran's PTSD have been met, as of February 15, 1991.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.16(c), 4.129, 4.130, Diagnostic Code 9411 (1995-1996), 
Diagnostic Code 9411 (1996-1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background-Pertinent Legal Principles

The appellant's contentions regarding the severity of his 
disability constitute a plausible or well-grounded claim.  
Shipwash  v. Brown, 8 Vet.App. 218 (1995).  The relevant 
facts have been properly developed, and, accordingly, the 
statutory obligation of the VA to assist in the development 
of the appellant's claim has been satisfied.  38 U.S.C.A. 
§ 5107(a) (West 1998); Murphy v. Derwinski, 1 Vet. App. 78 
(1991).  Furthermore, he was not prejudiced by the RO's 
referring to his claim as an "increased rating" although 
the appeal has been developed from his original claim for 
service connection filed in October 1989.  Upon review of the 
procedural history, it is found that throughout the pendency 
of the appeal, based on his testimony and evidence received 
as a result, the RO issued staged ratings for the disability, 
and in the statement of the case and supplemental statements 
of the case issued following the rating decision, the RO 
essentially discussed each portion of the staged ratings 
separately.  See Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999).  

Factual Background

Service personnel records reveal that the veteran served in 
combat in Vietnam, and was awarded the Purple Heart, Combat 
Infantry Badge and Vietnam Service Medal. 

The report from a December 1989 VA examination revealed the 
veteran to have complaints of depression, marital problems 
and problems getting along with others at work.  He described 
working at a part time job in a supply company off and on, 
and said he had been working there for three years.  Prior to 
that he had worked two years in delivery.  He denied problems 
with drugs and alcohol.  He described being married eighteen 
years, with three children aged seventeen, fourteen and nine 
years of age.  He described having separated from and 
returning to his wife four times, and were trying to work 
things out.  He described combat stressors in Vietnam 
including an incident where eighteen men in his company were 
killed, and also finding a friend with his limbs blown off.  
He described sleep difficulties of thrashing around in his 
sleep.  The diagnosis rendered was PTSD.

From June 1990 to July 1990, the veteran was hospitalized for 
alcohol and drug dependence and detoxification.  This was his 
first inpatient admission for such problems.  He claimed to 
be using drugs and spending all his money and had been using 
drugs for two nights straight prior to admission.  He gave a 
history of starting cocaine use in 1988, and was now spending 
over $100 a day.  His drinking was said to have started 
inservice, and he was now drinking a pint of brandy a day.  
He indicated that he had called in sick from work for two 
days in the previous two weeks due to drug use, and that he 
was having marital difficulties.  At the time of admission he 
denied any psychiatric problems, with no history of 
depression, suicide or homicidal ideation or attempt and no 
anxiety or hallucinations.  The impressions rendered were 
drug and alcohol dependence.  During the course of treatment 
it was revealed in June 1990 that he had fears of showing 
aggression or anger partly because of his experiences in 
Vietnam, where aggression meant killing and in his family 
where anger meant hurting a loved one.  He was noted to be 
employed by the Red Cross on the bloodmobile during this 
hospitalization period.  

VA treatment notes revealed inpatient and outpatient 
treatment for PTSD symptoms from 1990 through 1991.  In 
September 1990, he was seen for complaints of nightmares, 
flashbacks, intrusive thoughts and difficulties with anger, 
with the only prior form of treatment noted to be counseling.  
He was assessed with PTSD and in October 1990, was placed on 
Trazadone.  In November 1990, he reported some moderate 
improvement on sleeping and nightmares.  By December 1990, he 
was reporting that he felt better with Trazadone, was 
sleeping 6 to 8 hours a night and was having 40 percent 
reduction in dreams.  He was more even-tempered, not violent, 
and was assessed with improved PTSD.  By mid-December 1990, 
he was noted to have missed three appointments, and no 
further attempts to reach him were made.  At the end of 
December 1990, the veteran returned to explore the 
possibility of group therapy.  In January 1991 he began 
attending group therapy.  

On February 15, 1991, he was reported to have lost his job 
due to "undependability."  By March 1991, he reported 
having a "bad time" with increased problems that now 
included his being separated from his wife and an arrest for 
an unclear reason, and indicated that he wanted to obtain his 
gun from his wife, but was not specific about what he wished 
to do with it.  He received inpatient hospitalization from 
March 1991 to April 1991.  The April 1991 hospital discharge 
report revealed complaints of nightmares increasing in 
frequency during stressful times and flashbacks after seeing 
war movies and news on the Persian Gulf crisis.  He reported 
recent visual hallucinations of bugs, spots and nets flying 
in the air.  He also described hearing voices.  He admitted 
to having problems remembering things that happened a day or 
two earlier; of disliking crowds and of hypervigilance.  His 
Trazidone was increased, and upon discharge in April 1991, 
the physician determined that the veteran was able to work.

The veteran continued outpatient group therapy as documented 
from August 1991 through September 1991.  In September 1991, 
he was rehospitalized for PTSD symptoms and was discharged in 
November 1991.  His complaints at the time of admission were 
that he was really depressed and the medications were no 
longer working.  His mood was depressed with episodic 
tearfulness, and he expressed vague suicidal ideation with 
vague overdose plans.  He was noted to be unemployed, with 
three unsuccessful attempts to procure a job.  His medication 
was changed to Phenazine and Halcion and he was much brighter 
on discharge than admission.  He continued with outpatient 
group therapy and was viewed as an excellent psychotherapy 
case.  Outpatient treatment notes from November 1991 revealed 
social complications involving his wife whom he was still 
separated from, but was socially involved with, and a 
girlfriend.  

In March 1992, the veteran was rehospitalized for complaints 
of flashbacks, nightmares, auditory hallucinations, 
depression, anxiety, increased startle response, 
irritability, and difficulty maintaining a steady job since 
Vietnam.  He related suicidal and homicidal ideations upon 
admission and presented with depressed mood.  His medication 
was again changed.  Upon discharge in May 1992, he no longer 
was homicidal or suicidal, but continued to have a problem 
with social isolation.  His prognosis upon discharge was 
guarded, and he was viewed as unemployable due to PTSD.  

The report from a VA examination conducted in May 1993, 
pursuant to the Board's March 1993 Remand, noted complaints 
of sleepless nights, depression and flashbacks.  He was 
unable to tolerate being around people and complained of 
feeling like his life was not worth living anymore.  He 
complained of frequent nightmares of buddies killed in 
Vietnam and of hearing noises around the house.  He claimed 
to have difficulty trusting anyone and of having suicidal and 
homicidal thoughts that come and go.  He indicated that he 
avoids people and that he has been unable to work for about 
two to three years because of an inability to get along with 
supervisors and coworkers.  He described the symptoms as 
worsening in recent years.  He denied current alcohol or 
cocaine use.  His mental status examination revealed mild 
psychomotor slowing with paucity of spontaneous speech and 
decreased eye contact with the interviewer.  His affect was 
blunted, mood depressed, with thought processes goal directed 
with no loosening of associations.  No perceptual changes 
were noted except those relating to flashbacks and possible 
illusions at night.  He denied active suicidal or homicidal 
thought or intent.  He described paranoia, especially in 
crowds.  There was no evidence of systematized delusions.  He 
was assessed with PTSD chronic, and cocaine and alcohol 
dependence in partial remission with a GAF of 50-60.  The 
examiner indicated that the veteran clearly suffers PTSD 
symptoms and has been unable to keep a job for the past two 
to three years and has been very impaired in relationships.  
His daily activities were viewed as quite limited and that 
psychotherapy and medication have not alleviated his 
symptoms.  The examiner was unable to determine how much 
disability was solely caused by PTSD, in light of the 
question of ongoing cocaine use, with a positive drug test 
noted in February 1993.  The prognosis was guarded in view of 
his long-term severe nature of his symptoms.    
 
Results from psychological testing done in November 1993 
revealed invalid results on the Minnesota Multiphasic 
Personality Inventory.  (MMPI-2.)

VA treatment notes revealed ongoing treatment for PTSD 
symptoms through 1993 and 1994.  From November to December 
1993, he was hospitalized for anxiety, depression and 
intrusive thoughts and was found to have a current GAF of 40, 
with a past year GAF of 50.  His prognosis was poor and he 
was regarded as unemployable due to PTSD symptoms.  

The report from a December 1993 vocational evaluation 
revealed the veteran to have worked as a delivery driver off 
and on for about 15 years, but noted his complaint that PTSD 
had been interfering with job performance, including 
authority problems, problems coping with stress and indicated 
that he had been fired from most jobs.  A history of 7 
hospitalizations for PTSD was given, and he was said to 
engage in no hobbies or social activities outside of therapy.  
The examiner determined the veteran to be totally and 
permanently unemployable, and unable to cope with even 
volunteer activity.  

In February 1994 he was hospitalized again for complaints of 
"depression, anxiety, sleep, nerve and nightmares."  He 
indicated that since January, a positive depressed mood, 
irritability, anhedonia, decreased concentration, decreased 
appetite, decreased libido and fatigue.  His flashbacks were 
said to occur about two to three times a week, and he had 
positive avoidant and isolative behavior and hypervigilance.  
He was noted to have drank alcohol the day prior to 
admission.  He was diagnosed with major depression, without 
psychotic features, recurrent and PTSD, and a GAF of 30/60 at 
admission was given.  He was regarded as unemployable 
secondary to medical disability.  He was rehospitalized in 
October 1994, with similar complaints to those noted in the 
December 1993 hospital report, and a current GAF of 40 was 
given, with past year GAF of 45.  He was assessed to be 
unemployable due to PTSD.

A VA social and industrial field examination conducted in 
August 1994, pursuant to the Board's remand conducted 
interviews with the veteran, his wife, friends and 
acquaintances.  He was found to be married but separated from 
his wife, who indicated that for the past five years he had 
been acting very strangely and would disappear for days at a 
time.  She described him as having bad dreams.  She 
attributed their separation to incompatibility.  The overall 
conclusion of the field study revealed the veteran to have 
various physical problems that make it difficult to pursue 
employment, but also an emotional or nervous problem.

From March to April 1995, the veteran was hospitalized for 
PTSD symptoms.  He was having serious conflicts with a 
girlfriend to the point of break up, and he described 
isolative behavior.  A history of polysubstance abuse was 
given.  His symptoms of depression, irritability, sleep 
problems, and nightmares showed gradual but steady 
improvement.  A heart dysfunction was also diagnosed during 
this hospitalization.  He was discharged in April 1995, 
denying suicidal or homicidal ideation.  In May 1995, the 
veteran was hospitalized, having been intoxicated by multiple 
substances.  His urine drug screen was positive for cocaine, 
morphine, unidentified medications, marijuana, alcohol and 
tobacco.  He was advised to continue psychiatric treatment 
and abstain from drug and alcohol use.  

The most recent episode of inpatient hospitalization occurred 
from March through April of 1996.  By this point he was 
apparently remarried and was having problems dealing with 
their relationship, and an illness his second wife had.  
During this hospitalization the veteran underwent a great 
deal of therapy to address problems including feelings of 
anger, and feelings of uselessness due to his inability to 
work, as noted in a March 1996 treatment note.  This note 
also indicated that control issues precluded him from 
pursuing volunteer work that required commitment, although he 
claimed to sporadically volunteer for the Red Cross.  An 
April 1996 treatment note in anticipation of his discharge 
noted continued issues with the veteran being manipulative 
towards others and some lingering hostility, although he 
showed improvement.  Upon his discharge in April 1996, he was 
viewed as not a danger to himself or others.  

VA outpatient treatment notes reveal continued treatment for 
PTSD symptoms through 1997.  He is noted to have had anger 
management sessions scheduled from May 1997 through August 
1997.  

On the occasion of VA examination in October 1997, the 
veteran claimed to still have problems of awakening three 
times a week due to nightmares about Vietnam.  He said that 
he reads the Bible to calm down when he awakens feeling 
scared and nervous.  Even with medication he only would sleep 
three hours a night.  He still complained of flashbacks.  He 
gave a history of not working due to interpersonal problems 
taking orders from supervisors.  He also gave a history of 
shooting at someone but missing, three years ago.  He 
described walking around the house at night due to feeling 
that someone was outside.  He gave a history of not having 
drank alcohol for three or four months and not taking illicit 
drugs for more than three years.  He was diagnosed with PTSD, 
severe and chronic.  He was found to have problems relating 
to the social environment due to PTSD symptoms and 
occupational problems that are a combination of PTSD and of 
physical problems such as heart problems and back problems.  
His GAF was 50, with serious symptoms, suicidal ideations, 
occasional homicidal ideations, depression, insomnia, 
flashbacks, serious impairment in social and occupational 
functioning, no friends and inability to work, that were not 
only PTSD related, but also to other problems.  The PTSD 
symptoms were found to be of such severity and persistence, 
that there is severe impairment in the ability to obtain 
employment.

The veteran and his wife testified at a hearing before this 
member of the Board on August 18, 1998.  He testified that he 
is a participant in the day program at the VA medical center, 
participating in an anger management group and a PTSD group.  
He testified that he takes three different antidepressants 
for his symptoms.  He testified that he does very little 
other than attend therapy groups, but may go fishing on 
occasion.  He testified that he hasn't worked since 1991.   
His wife testified that the veteran becomes easily angered at 
small things, and that he does not appear to sleep for more 
than three hours a day.  She testified that the veteran does 
not work.  She testified that the veteran was greatly 
affected by her recent cancer diagnosis, and would avoid 
being around her, because her illness reminded him of things 
he dealt with in Vietnam. 

Additional evidence received by the Board includes treatment 
notes from October to December 1998 revealing ongoing 
outpatient treatment for PTSD symptoms.  He was noted to 
still have complaints of nightmares, flashbacks, intrusive 
thoughts, anxiousness, depression and occasionally hearing 
voices in September 1998.  He was noted to be attending anger 
management group and PTSD group, plus individual treatment.  


Analysis

Pertinent Laws

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be shown for specific ratings.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The severity of disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  Great emphasis is placed upon the full 
report of the examiner and descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  38 C.F.R. § 4.130. 

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1998).  

There are three methods by which a veteran can receive a 100 
percent disability rating for service-connected psychiatric 
disability.  First, a 100 percent schedular rating may be 
assigned under the applicable schedular rating criteria.  
Secondly, 38 C.F.R. § 4.16(c) provides that if the only 
compensable service-connected disability is a mental disorder 
rated 70 percent and it precludes substantially gainful 
employment, a 100 percent schedular rating is to be assigned.  
In effect, 38 C.F.R.
§ 4.16(c) precludes the assignment of a total rating based on 
individual unemployability under the objective criteria of 38 
C.F.R. § 4.17(a).  Thus, the third method is under 38 C.F.R. 
§ 4.16(b) which provides that when unable to secure or follow 
substantially gainful employment due to service-connected 
disability a total rating will be assigned and all cases of 
veterans who are unemployable from service-connected 
disability shall receive extraschedular consideration.  In 
other words, the assignment of a total rating on an 
extraschedular basis is for consideration.  Cathell v. Brown, 
8 Vet. App. 539, 542 (1996).

The severity of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  38 C.F.R. § 4.130.  The principle of social 
and industrial inadaptability as the basic criteria for 
rating disabilities for mental disorders contemplates those 
abnormalities of conduct, judgment, and emotional reactions 
which affect economic adjustment, i.e., which produce 
impairment of earning capacity.  38 C.F.R. § 4.129.

Social integration is one of the best evidences of mental 
health and reflects the ability to establish (together with 
the desire to establish) healthy and effective interpersonal 
relationships.  Poor contact with others may be an index of 
emotional illness; however, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  38 
C.F.R. § 4.129.  Two of the most important determinants of 
psychiatric disability are time lost from gainful work and a 
decrease in the work efficiency.  The examiner's 
classification of the disease as "mild," "moderate," or 
"severe" is not determinative of the degree of disability.  
The record of the history and complaints are only preliminary 
to the examination report.  The report and the analysis of 
the symptomatology and full consideration of the whole 
history are the determining factors.  38 C.F.R. § 4.130.

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  Under the revised 
regulations, the evaluation criteria have substantially 
changed, focusing on the individual symptoms as manifested 
throughout the record, rather than on medical opinions 
characterizing overall social and industrial impairment as 
mild, definite, considerable, severe or total.  38 C.F.R. § 
4.16(c) has also been removed from the revised regulations.

The United States Court of Appeals for Veterans Claims 
(formerly United States Court of Veterans Appeals) (Court) 
has held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Thus, 
unless it has retroactive effect, a new law or VA regulation 
is not applicable to a claimant where it is less favorable, 
requiring VA adjudication of a claim under both the new and 
old versions to determine the extent to which each may be 
more favorable.  DeSousa v. Gober, 10 Vet App 461, 467 (1997) 
(citing Lasovick v. Brown, 6 Vet. App. 141, 151 (1994)).

According to the General Rating Formula for Mental Disorders 
in effect since November 7, 1996, a 100 percent evaluation is 
warranted for the following:  Total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent evaluation is warranted for the following 
symptoms:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial  
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. Part 4, 
Diagnostic Code 9400 (1998). 

A 50 percent evaluation is warranted for the following 
symptoms:  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

A 30 percent rating percent evaluation is warranted for the 
following symptoms: Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 100 
percent evaluation is warranted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; 
and the veteran is demonstrably unable to obtain or retain 
employment.

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9411 (1996). 

A 50 percent evaluation was warranted if the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and where the 
reliability, flexibility, and efficiency levels were so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.

A 30 percent evaluation was warranted if there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and where the 
initiative, flexibility, efficiency and reliability levels 
were so reduced by reason of psychoneurotic symptoms as to 
result in definite industrial impairment. 38 C.F.R. Part 4, 
Code 9411.

In Hood v. Brown, 4 Vet. App. 301 (1993) the United States 
Court of Veterans Appeals (Court) stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner which quantifies the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate its "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that the term "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability which is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite." 38 
U.S.C.A. § 7104(c).

The Board notes here that the RO initially reviewed the 
veteran's claim under the "old" criteria and has also 
reviewed the veteran's claim under the provisions of the 
"new" diagnostic criteria as evidenced by a supplemental 
statement of the case issued in March 1998.  

PTSD Evaluated as 10 Percent Disabling prior to March 27, 
1991.

As noted above, prior to February 15, 1991, the veteran was 
gainfully employed.  Nonetheless he exhibited symptoms of 
PTSD that included complaints of depression, marital problems 
and interpersonal problems with coworkers, as noted in the 
December 1989 examination.  He also received inpatient 
treatment for substance abuse from June to July 1990, during 
which time he was employed by the Red Cross.  Treatment notes 
from September 1990 through January 1991 revealed some 
impairment with symptoms of nightmares, flashbacks, intrusive 
thoughts and anger problems, as noted in September 1990.  
However, these symptoms were revealed to be moderately 
improved in November 1990, with Trazadone, particularly the 
sleeping and nightmare problems.  His temper was also 
improved on Trazadone, and by December 1990, his PTSD was 
assessed as improving.  He was noted to sleep 6 to 8 hours a 
night in December 1990.  

Upon review of the evidence, and application of the pertinent 
laws most favorable to the veteran, the Board finds that the 
record clearly shows the symptoms to be more severe than the 
10 percent evaluation assigned for the period prior to March 
27, 1991.  A review of the evidence reveals the symptoms to 
be of a severity consistent with a 30 percent evaluation 
under either the old criteria or the criteria currently in 
effect.  The evidence demonstrates occupational and social 
impairment with occasional decrease in work efficiency, and 
intermittent inability to perform occupational tasks, 
although generally functioning satisfactorily with routine 
behavior, self-care and behavior, prior to February 1991.  
This is consistent with a 30 percent evaluation under the 
regulations pertaining to psychiatric disabilities in effect 
since November 7, 1996.  The evidence likewise demonstrates a 
"definite" impairment in the ability to establish or 
maintain effective relationships with people, and a reduction 
of initiative, flexibility and reliability levels, consistent 
with a 30 percent evaluation according to the regulations in 
effect prior to November 7, 1996.  

Although a brief period of hospitalization was noted in June 
and July of 1990, this was noted to be due to substance abuse 
rather than PTSD.  Moreover, following the prescription of 
Trazadone, his PTSD symptoms improved through December 1990.  
Thus the evidence shows that prior to February 1991, his 
symptoms did not rise to the level warranting a 50 percent 
evaluation under either the "old" or "new" regulations.  
There is no evidence that, prior to February 1991, the 
veteran's PTSD resulted in occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships that 
would warrant a 50 percent evaluation under the "new" 
regulations in effect since November 1996.  Nor did the 
symptoms at that time considerably impaired his ability to 
establish or maintain effective or favorable relationships 
with people nor were the veteran's reliability, flexibility, 
and efficiency levels so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment, 
consistent with a 50 percent evaluation under the "old" 
regulations. 

After considering all of the evidence of record, the Board 
concludes that the schedular criteria for a 30 percent 
rating, but no more are met for the veteran's PTSD prior to 
February 15, 1991.

PTSD Currently Evaluated as 50 Percent Disabling

Upon review of the record, the Board finds that the record 
clearly shows that since February 15, 1991 the veteran's PTSD 
symptoms have severely impaired his ability to establish and 
maintain effective or favorable relationships with people and 
that his psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  

The record and procedural history reveals that he has been 
hospitalized for PTSD symptoms for a period longer than 21 
days a total of seven different times, beginning in March 
1991.  Even while not hospitalized, the record clearly shows 
him to be severely impaired due to persistent symptoms, 
including sleep problems, flashbacks, nightmares, 
hallucinations, irritability, persistent anger, anxiety and 
depression.  Socially, he is noted to be isolated from others 
except for his second wife, with whom he has problems.  

The veteran has not worked since February 15, 1991.  The 
record repeatedly contains the medical opinion that the 
veteran is unemployable due to PTSD symptoms, with the first 
such opinion expressed in May 1992, and the report from a 
Vocational survey, conducted in December 1993 confirming the 
veteran to be totally and permanently employable due to PTSD 
symptoms.  The overall medical evidence, to include the 
findings from most recent VA examination of 1997 and the 
treatment notes from 1998 reveal the veteran's PTSD symptoms 
to have severely impaired his ability to establish and 
maintain effective or favorable relationships with people and 
that his psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  Thus the veteran's symptoms 
would meet the criteria for 70 percent under the "old" 
criteria, in addition to the "new" more favorable criteria.  
Moreover, there is a well-documented history of employment 
failure due to his inability to interact appropriately with 
others.  

While the Board notes that he is presently limited from some 
forms of employment due to physical problems involving a 
heart disability and a back disability, the evidence clearly 
shows that his psychiatric impairment is to such an extent, 
that he would be precluded from most jobs, even if he was in 
perfect physical condition, and was found to be so even prior 
to the onset of the aforementioned physical problems.

The veteran's demonstrated unemployability, due to his sole 
compensable service connected mental disability which meets 
the criteria for a 70 percent disability, warrants a 100 
percent rating under the provisions of  38 C.F.R. 
§ 4.16(c).  

Inasmuch as the Board has granted a 100 percent evaluation 
for PTSD, the veteran's sole compensable disability, pursuant 
to the provisions of 38 C.F.R. § 4.16(c) (1996), the 
veteran's claim for a total rating based on individual 
unemployability due to service-connected disabilities is now 
moot.


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to a 30 percent rating for the 
veteran's service-connected PTSD is granted from the date of 
original entitlement to February 15, 1991.

                                                                        
(CONTINUED ON NEXT PAGE)


Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to a 100 percent rating for 
the veteran's service-connected PTSD is granted, effective 
February 15, 1991.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

